Citation Nr: 0333797	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  97-17 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from February 1953 to December 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  That decision, in pertinent part, 
found that new and material evidence had not been presented 
to reopen a claim for service connection for a stomach 
disorder.

The Board notes that in a May 2003 supplemental statement of 
the case (SSOC) the RO found that new and material evidence 
had been presented to reopen a claim for service connection 
for a stomach disorder and denied the claim.  The Board, in 
accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), is obligated to address the issue of new and 
material evidence regardless of whether the RO based its 
determination on that issue.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The RO's December 1954 decision, which denied service 
connection for a stomach disorder, was not timely appealed 
following the RO's notice of denial to the veteran.

3.  The additional evidence submitted since the RO's December 
1954 decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a stomach disorder.

4.  The evidence of record does not reasonably show that a 
stomach disorder had its origins in service.


CONCLUSIONS OF LAW

1.  The RO decision of December 1954, which denied 
entitlement to service connection for a stomach disorder, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.302 (2003).

2.  Evidence received since the December 1954 decision is new 
and material, and the claim for entitlement to service 
connection for a stomach disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

3.  A stomach disorder was not incurred in or aggravated by 
service, and a duodenal ulcer may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2003)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to this claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  Specifically, the RO has 
obtained records corresponding to medical treatment reported 
by the veteran.  There is no indication of additional 
relevant medical evidence that has not been obtained by the 
RO to date with regard to this claim.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a May 2003 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Factual Background

Service medical records indicate that the veteran complained 
of severe epigastric pain in January 1954.  He was admitted 
to the hospital for observation and to rule out a peptic 
ulcer.  A service medical record dated later in January 1954 
noted that there were no objective indications of an acute 
process, beyond the veteran's own complaints.  A January 1954 
report of a gastrointestinal (GI) series noted that the 
esophagus, stomach and duodenum were within normal limits.  A 
January 1954 profile report, which returned the veteran to 
duty, noted that the veteran was placed under medical 
observation for stomach pain and no disease was found.  The 
December 1954 separation examination report noted that the 
veteran complained of epigastric pain in February (sic), but 
was asymptomatic at the examination.

A December 1954 rating decision denied service connection for 
a stomach disorder stating that no disease had been found at 
the last examination.

A November 1974 private treatment note indicated that an 
upper GI series revealed a markedly deformed duodenal bulb 
with pseudo-diverticulum formation from its inferior recess.  
There was no evidence of an active ulcer crater.  The 
diagnosis was duodenal ulcer disease.

A November 1989 private treatment note stated that the 
veteran was referred for a gastroenterological consultation.  
The diagnosis was duodenal ulcer.

With the exception of an April 1995 radiology report, VA 
treatment notes from January 1995 to August 1996 do not 
contain references to treatment for a stomach disorder.  The 
April 1995 VA radiology report noted that the veteran 
underwent an upper GI series.  The diagnoses were deformed 
antroduodenal region on the basis of peptic ulcer disease 
changes, a small hiatal hernia, and free gastroesophogeal 
reflux.

A June 1995 VA examination report noted that the veteran 
reported that he had experienced duodenal ulcer disease since 
service.  The veteran reported being treated in the service, 
and later by private physicians.  He was diagnosed with 
duodenal ulcer disease.

A May 1997 letter from the veteran's private physician 
indicated that the veteran had requested a review of his 
medical record from October 1972 to December 1980.  The 
physician noted that the veteran's complaint at his initial 
visit, in October 1972, was of epigastric pain.  The veteran 
reported that the epigastric pain was episodic, lasting 
several days.  He also stated that he had begun to experience 
this pain prior to discharge from the military.  The 
physician noted that a GI work up at this initial visit 
failed to reveal a peptic ulceration or tumor.  The veteran 
returned in mid-November 1974 with a relapse.  A remission of 
his symptoms was obtained with diet and medication.  The 
physician indicated that the veteran returned in 1980 with a 
complaint unrelated to his stomach disorder.

A February 1999 statement from J.M., a friend who served with 
the veteran in the military, reported that the veteran 
complained of pain in his stomach, diarrhea, evacuations with 
blood, dizziness, headaches and chills during their period of 
service together.  J.M. reported that the veteran was 
hospitalized in August 1953.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  If a chronic disorder, such as a 
duodenal ulcer, is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in December 
1954.  In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

New and Material Evidence

Because the RO previously denied the veteran's claim of 
service connection for a stomach disorder in December 1954, 
and because the veteran did not file a timely appeal, see 
38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 
(2003), the doctrine of finality as enunciated in 38 U.S.C.A. 
§ 7105(c) applies.  As such, the veteran's claim for this 
benefit may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Barnett v. Brown, 83 F.3d at 1383.  The VA must review all of 
the evidence submitted since the last disallowance, in this 
case the RO's December 1954 rating decision, in order to 
determine whether the claim may be reopened.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

The basis of the prior final denial was that that a stomach 
disorder was not shown on the veteran's last examination.  
The evidence of record at the time of the denial consisted of 
the veteran's service medical records.  The evidence 
submitted with the current claim includes a November 1974 
private treatment note, a November 1989 private treatment 
note, VA treatment records from January 1995 to August 1996, 
a June 1995 VA examination report, a May 1997 letter from the 
veteran's private physician offering findings relative to his 
own records regarding the veteran developed between 1972 and 
1980, and a February 1999 statement from a friend of the 
veteran, J.M.

The Board finds that the evidence submitted since the 
December 1954 denial contributes significantly to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's disability.  Hodge, supra.  Specifically, 
the treatment notes currently of record indicate that the 
veteran has a currently diagnosed stomach disorder for which 
he has been treated in recent years, which significantly 
expands the evidentiary circumstances from those considered 
when this case was initially reviewed in 1954.

Consequently, the record contains new and material evidence, 
such that the Board must reopen the claim of entitlement to 
service connection for a stomach disorder.

Service Connection

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a grant of 
service connection for a stomach disorder, to include ulcer 
disease.  The Court has held that in order to establish 
service connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a current diagnosis of duodenal ulcer 
disease.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A. 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident resulted in a disability).

The Board notes the February 1999 statement submitted by J.M. 
reporting symptoms that the veteran reported to him during 
service.  However, his statement merely attests to the fact 
that the veteran sought treatment for stomach complaints 
during service.  Such is corroborated by the service medical 
records which note an onset of epigastric pain in January 
1954.  However, the veteran was admitted to the hospital at 
that time for medical observation and testing.  A January 
1954 treatment record noted that there were no objective 
signs of an acute process beyond the veteran's own 
complaints.  In addition, the January 1954 GI series was 
noted to be within normal limits.  The veteran was discharged 
and the January 1954 profile report noted that no disease was 
found.  Finally, the December 1954 separation examination 
report noted the veteran's previous complaints, but indicated 
he was asymptomatic at that time.

The Board notes that a disorder does not have to actually be 
diagnosed during service in order to eventually be 
established as service connected.  It is sufficient that 
there be inservice manifestations such that the onset of the 
disease process can be recognized to be of inservice origins.  
However, in this instance, although there are epigastric 
complaints noted during service, a thorough medical 
evaluation conducted at that time noted no objective signs of 
an acute process.  In addition, laboratory findings did not 
show evidence of a stomach disease, nor are such findings 
evident for a period of several years following service.  
Accordingly, the Board finds that despite the veteran's 
subjective complaints of epigastric pain during service, 
there are no clinical indications of a disease or injury 
during service that could be related to his current disorder.

Again, evidence of record does not document objective 
indications of a stomach disorder until November 1974, almost 
20 years after service.  The Board notes that the June 1995 
VA examination report and the May 1997 letter from the 
veteran's private physician both indicate that the veteran's 
epigastric symptoms, by his own account, began during 
service.  However, the fact that the veteran's own account of 
the etiology of his disability was recorded in his current 
medical records is not sufficient to support the claim.  In 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995), the Court held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of lay history is not transformed 
into "competent medical evidence" 
merely because the transcriber 
happens to be a medical professional.

Although the veteran states that his current stomach disorder 
is related to service, the mere contentions of the veteran, 
no matter how well meaning, without medical evidence that 
would etiologically relate the claimed disability with an 
event or occurrence while in service will not support the 
claim.  The Court has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as the diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).

Complaints of epigastric pain documented in service and for 
the early to mid 1970's, at which point (1974) ulcer disease 
is diagnosed, is the evidentiary pattern now presented, 
although still not accompanied by an informed medical 
opinion.  Absent such an opinion attributing the disease 
process to service, either directly or presumptively, the 
claim remains denied.


ORDER

New and material evidence having been presented, a claim for 
entitlement to service connection for a stomach disorder is 
reopened and, upon de novo consideration, the claim is 
denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



